WHATLEY, Judge.
Angus McCant challenges his convictions and sentences for armed robbery, aggravated battery, and possession of cocaine. We find merit only in his contention that the trial court improperly sentenced him as a habitual offender for his possession of cocaine conviction.
McCant argues, and the State correctly concedes, that it was improper to sentence him as a habitual offender for his possession of cocaine conviction. See Miller v. State, 696 So.2d 913, 914 (Fla. 2d DCA 1997) (holding that possession of a controlled substance is a felony not subject to' habitual offender sentencing). We reverse McCant’s sentence for possession of cocaine and remand the case for the trial court to resentenee McCant pursuant to the guidelines. The convictions for which McCant was habitualized should not be included in the scoresheet. See Ricardo v. State, 608 So.2d 93 (Fla. 2d DCA 1992). McCant’s convictions and other two sentences are otherwise affirmed.
Reversed in part; affirmed in part.
PARKER, C.J., and QUINCE, J., concur.